        Case 2:20-cv-00753-RJC Document 33 Filed 04/28/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF PENNSYLVANIA


BENJAMIN RAMEY, LOURDES BURGOS,                         Case No. 2:20-cv-00753-RJC
and TYLER THOMSON, on behalf of
themselves and all others similarly situated,

                             Plaintiff,

                     v.

THE PENNSYLVANIA STATE
UNIVERSITY,

                             Defendant.


                        DEFENDANT PENN STATE’S
               SECOND NOTICE OF SUPPLEMENTAL AUTHORITY

James S. Urban (Pa. 82019)                      Leon F. DeJulius, Jr. (Pa. 90383)
JONES DAY                                       Aaron Healey (Pa. 310803)
500 Grant Street, Suite 4500                    JONES DAY
Pittsburgh, Pennsylvania 15219                  250 Vesey Street
Phone: (412) 391-3939                           New York, NY 10281
Fax: (412) 394-7959                             Phone: (212) 326-3939
Email: jsurban@jonesday.com                     Fax: (212) 755-7306
                                                Email: lfdejulius@jonesday.com
                                                Email: ahealey@jonesday.com

                                                Matthew A. Kairis
                                                (admitted pro hac vice)
                                                JONES DAY
                                                2727 N. Harwood Street, Suite 600
                                                Dallas, Texas 75201
                                                Phone: (214) 969-3605
                                                Fax: (214) 969-5100
                                                Email: makairis@jonesday.com

                                                Counsel for The Pennsylvania State
                                                University
          Case 2:20-cv-00753-RJC Document 33 Filed 04/28/21 Page 2 of 5




       Penn State’s first Notice of Supplemental Authority, ECF Doc. 32, identified two recent

decisions from the Eastern District of Pennsylvania that dismissed COVID-based tuition and fee

class action claims against Pennsylvania universities. Now, the Western District of

Pennsylvania—this very Court—has issued a decision dismissing claims against the University

of Pittsburgh (“Pitt”), a public university like Penn State. The claims asserted against Pitt are

identical in every material respect to Plaintiffs’ claims here against Penn State—indeed, they

were also filed by the same lawyers that represent Plaintiffs here. Penn State respectfully

suggests this decision is highly relevant to the questions presented in this case.

       In Hickey v. University of Pittsburgh, No. 20-cv-690, ECF Doc. 45, Memorandum

Opinion (E.D. Pa., April 27, 2021) (Ex. 1), Judge Stickman dismissed with prejudice a putative

class action charging Pitt with breach of contract, unjust enrichment, and conversion, arising out

of Pitt’s campus closure and transition to remote learning in the wake of COVID-19. As here,

the plaintiffs sought recovery of tuition and fees. As here, Pitt pointed to its Financial

Responsibility Agreements with students and argued that no provision of those contracts had

been breached. As here, Pennsylvania law governed.

       Judge Stickman ruled for the University. He held that the Financial Responsibility

Agreement was an “integral, valid, and written Agreement between the parties,” that it

“govern[ed] the parties’ contractual relationship,” and that “the University has not breached any

specific promises created by [the] Agreement.” Id. at 7. Judge Stickman also rejected the

plaintiffs’ implied contract theory. “Plaintiffs assert the University used its websites,

promotional materials, circulars, admission papers, and publications to represent the benefit of

the integral on-campus educational experience.” Id. at 8. But “these materials do not constitute

identifiable and specific promises,” and the Court held them “inadequate” to “support a breach of



                                                  1
          Case 2:20-cv-00753-RJC Document 33 Filed 04/28/21 Page 3 of 5




contract, even one implied in fact.” Id. “Even in normal times,” these “materials offer only a

subjective view of what campus life may be.” Id. at 9. In all events, the plaintiffs were “given

the chance to complete their semester and earn college credits.” Id.

       The Court likewise dismissed the plaintiffs’ non-contractual claims. Judge Stickman

rejected the plaintiffs’ claim for unjust enrichment both because “the parties’ relationship is

governed by a contract” and because they failed to “plead that the University’s retention of funds

was unjust.” Id. at 10–11. The plaintiffs “continued to receive education and earn credits from a

top-tier institution,” which is “what they paid for.” Id. at 11. Finally, the Court rejected the

plaintiffs’ claim for conversion because “[a]ny duties the University owed Plaintiffs . . . are the

product of contract—making the tort of conversion inapplicable.” Id. at 12.

       In sum, this Court applied Pennsylvania law to identical claims and dismissed them in

their entirety. Respectfully, the same outcome is appropriate here.



 Dated:    April 28, 2021                                    Respectfully submitted,
                                                             /s/ Aaron Healey
                                                             Leon F. DeJulius, Jr. (Pa. 90383)
                                                             Aaron Healey (Pa. 310803)
                                                             JONES DAY
                                                             250 Vesey Street
                                                             New York, NY 10281
                                                             Phone: (212) 326-3939
                                                             Fax: (212) 755-7306
                                                             Email: lfdejulius@jonesday.com
                                                             Email: ahealey@jonesday.com

                                                             James S. Urban (Pa. 82019)
                                                             JONES DAY
                                                             500 Grant Street, Suite 4500
                                                             Pittsburgh, Pennsylvania 15219
                                                             Phone: (412) 391-3939
                                                             Fax: (412) 394-7959
                                                             Email: jsurban@jonesday.com


                                                  2
Case 2:20-cv-00753-RJC Document 33 Filed 04/28/21 Page 4 of 5




                                      Matthew A. Kairis
                                      (admitted pro hac vice)
                                      JONES DAY
                                      2727 N. Harwood Street, Suite 600
                                      Dallas, Texas 75201
                                      Phone: (214) 969-3605
                                      Fax: (214) 969-5100
                                      Email: makairis@jonesday.com

                                      Counsel for The Pennsylvania State
                                      University




                              3
          Case 2:20-cv-00753-RJC Document 33 Filed 04/28/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Second Notice of Supplemental Authority was filed on

April 28, 2021, via the Court’s electronic filing system, which will deliver copies of the filings to

counsel of record.

                                                              /s/ Aaron Healey

                                                              Aaron Healey




                                                 4
